Citation Nr: 1612189	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

When this case was most recently before the Board in December 2013, it was remanded for further development.  The case is once again before the Board for appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for a compensable rating for umbilical hernia is decided.  When this case was previously before the Board, it was remanded as the RO had failed to associate pertinent outpatient treatment records from the North Little Rock and Biloxi VA Medical Centers (VAMCs), which coincidentally include records from the Pensacola and Eglin Community Based Outpatient Clinics (CBOCs).  In the December 2013 remand, the Board noted a March 2012 supplemental statement of the case (SSOC) indicated the Veteran had been treated on multiple occasions for his umbilical hernia at the above-noted medical facilities.  Since these records were clearly relevant, and unavailable for review, the case was remanded to associate those records with the Veteran's file.  The RO or Appeals Management Center (AMC) was also instructed to review those files and ensure any additionally indicated development was completed prior to the case being returned to the Board.  

Since that time the AMC, in perfunctory fashion, added those records to the Veterans Benefits Management System, and issued an SSOC indicating, "records do not show an increase in the severity of your service-connected umbilical hernia disability."  The Board disagrees.  

The Veteran most recently underwent a VA examination to determine the current degree of severity of his umbilical hernia in July 2011.  His outpatient treatment records reveal clear evidence the disability may have worsened since that time.  Specifically, in the course of the Veteran's July 2011 VA examination, the Veteran reported he has experienced intermittent discomfort and sharp pain since his 2001 surgery.  However, the examiner indicated that despite the Veteran's reports, there were "no objective findings noted" on examination.  In particular, the examiner found no palpable tenderness, masses, or muscle wall abnormality.  These findings were consistent with the Veteran's initial VA examination conducted in September 2006.  During that examination, the examiner found no abdominal mass or tenderness.  He also indicated the Veteran did not have evidence of umbilical hernia with straining or cough.  

However, a September 21, 2012, outpatient treatment note from the Biloxi VAMC shows the Veteran's primary care provider noted a small bulge at the 8 o'clock position to the right of his naval, which the Veteran stated causes pain.  Though this assessment did not provide all information necessary to fully evaluate the disability, it does provide objective evidence establishing the presence of a potentially small recurrent hernia.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected umbilical hernia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




